Elliott, J.
The reference to the promissory note upon which the complaint is founded is not made in the most appropriate method, but it is nevertheless so made as to identify the instrument and incorporate it into the complaint. The reference is thus made: “ That said note is in the words and figures following, to wit (here insert ‘ Exhibit A/ which is filed herewith and made a part hereof).” It appears with reasonable certainty that the note is filed as an exhibit and is the one upon which the complaint is based.' This is sufficient. Friddle v. Crane, 68 Ind. 583; Carper v. Kitt, 71 Ind. 24; Wall v. Galvin, 80 Ind. 447.
It is not necessary to aver and prove a demand for payment of a note, designating the time of payment in these words: “On or before December 25th, 1881, after date, I promise to pay to the order of Mary Nichols five hundred and twenty-five dollars.”
Judgment affirmed.